Citation Nr: 0009007	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-13 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound to the left popliteal space.

3.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound to the right hand.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Johns Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946.  

This matter arises from June 1997, November 1997, and August 
1998 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The June 
1997 rating decision denied service connection for PTSD and 
degenerative joint disease of the left knee, in addition to 
denying compensable ratings for residuals of two gunshot 
wounds.  In November 1997, the veteran was granted service 
connection for PTSD and assigned a 10 percent rating.  The 
veteran noted his disagreement with the ratings assigned to 
his disabilities and filed a substantive appeal.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is related to his age and employment history and there is no 
medical evidence of a link to his service-connected gunshot 
wound to the popliteal space of the left knee.

2.  The residuals of the gunshot wound to the popliteal space 
of the veteran's left knee have not produced limitation of 
motion, instability, or other clinical abnormality resulting 
in a compensable disability of the left knee. 

3.  The veteran's PTSD symptomatology is productive of 
occupational and social impairment manifested by occasional 
tenseness and nervousness and characterized by no more than 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the left knee is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a compensable disability 
rating for residuals of a gunshot wound to the popliteal 
space of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1999).

2.  The schedular criteria for a compensable disability 
evaluation for residuals of a gunshot wound to the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Knee Disability

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The veteran is service-connected for residuals of a gunshot 
wound to the popliteal space of the left knee.  He requested 
an increased rating for this disability, and was afforded a 
VA examination in April 1997.  The VA examiner reported a 
diagnosis of degenerative joint disease.  In June 1997, the 
RO denied service connection for degenerative joint disease 
of the left knee, and the veteran noted an appeal.  He seems 
to be asserting that he has arthritis or degenerative joint 
disease of the left knee as a result of his service-connected 
gunshot wound.  

Service medical records show that the veteran sustained a 
gunshot wound to the left posterior knee in March 1945.  The 
wound was dressed and the veteran returned to duty.  His 
separation examination report noted that he was treated at 
the aid station only for his left knee.  No residual 
disability was noted.  

In April 1997, the veteran's left knee was evaluated during a 
VA examination and there was no reported impairment, 
exclusive of an X-ray report indicating mild degenerative 
changes of the left knee.  In September 1998, a private 
physician noted that the veteran had marked weakness of his 
left leg, secondary to his gunshot wound.  There was no 
reference to arthritis.  In March 1999, the veteran was 
afforded a VA orthopedic examination on a fee basis by an 
orthopedic physician.  Her report reflected a diagnosis of 
probable osteoarthritis of both knees, the residual of heavy 
work activity such as the veteran's employment as a house 
mover.  The examiner noted that it would be difficult to 
state with certainty that all of the veteran's knee joint 
problems and left popliteal problems were secondary to an 
injury which he sustained 54 years earlier.  The physician 
stated that she believed that the veteran's knee problems 
were due to age and work habits.

In assessing the record in its entirety, the Board concludes 
that the veteran's claim for service connection for 
degenerative joint disease of the left knee is not well 
grounded.  The veteran's separation examination report of 
January 1946 indicated that the shrapnel was removed from the 
wound to the left knee leaving a 1/2 inch scar that was well-
healed and non tender.  There is no indication that the wound 
in service struck bone, ligament, or cartilage.  There are no 
records of medical treatment for the knee or other 
contemporaneous evidence of knee symptomatology between 
January 1946 and the veteran's December 1996 claim, and there 
is no medical opinion linking the degenerative changes of the 
left knee to the wound during service.  The fee basis 
orthopedic physician stated that she was unable to state with 
certainty whether the veteran's current knee problems were 
even related to the injury during service.  A reading of her 
entire report does not lead one to conclude that the fee 
basis physician believes it is as likely as not that the 
degenerative changes are related to the wound in service.  

With respect to the private physician's opinion that the 
veteran's leg weakness was related to his gunshot wound, the 
Board notes that the statement was based upon the veteran's 
report that his knee had been weak since service.  The Board 
would point out that because of the veteran's medical 
history, including dementia, he is an unreliable historian.  
Moreover, the physician's diagnosis, which relied on the 
veteran's report of history, which was unsupported by 
clinical evidence, does not suffice to establish the basis 
for a well-grounded claim.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).   

Accordingly, as there is no medical nexus between the 
diagnosed degenerative joint disease of the left knee and a 
gunshot wound during service, the claim must be denied as not 
well grounded.

II.  Increased Ratings 

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  An assertion that service-connected disability 
has worsened is sufficient to render an increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the claims file, the Board 
further finds that the duty to assist the veteran has been 
met and that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

With regard to the PTSD claim, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, that claim is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  As it is also an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.  

A.  Residuals of Gunshot Wound, Popliteal Space, Left Knee 

As noted in the foregoing portion of this decision, the 
veteran sustained a gunshot wound to the popliteal space of 
his left knee in March 1945.  The service medical records 
noted only that the veteran was wounded in action with a 
gunshot wound to the left knee, posterior.  It was treated 
with sulfa dressing.  The separation examination report of 
January 1946 indicated that the veteran had a 1/2 inch scar 
of the left popliteal space where shrapnel had been removed.  
The wound was well-healed and non tender.  

There is no further record of treatment until the VA 
examination report of April 1997.  At that time the veteran 
reported increased pain in his left leg.  He stated that cold 
weather made his knee hurt more.  He denied swelling or 
locking of his knee.  The physical examination showed 
symmetrical knees with no varus or valgus deformity.  The 
left popliteal pulse was barely palpable.  There was no 
evidence of subluxation or instability.  Range of motion in 
each knee revealed flexion to 120 degrees, extension to zero 
degrees.  An X-ray report indicated mild degenerative changes 
and atherosclerotic change in the popliteal artery.  

A January 1998 VA fee basis orthopedic examination noted the 
veteran's complaints of weakness in left lower extremity.  
There was no evidence of specific muscle weakness or focal 
weakness.  The left knee range of motion showed flexion to 
140 degrees with 10 degrees less than full extension.  There 
was crepitus with range of motion but the veteran was able to 
ambulate without difficulty.  Deep tendon reflexes were 1/4 
at the patellae and ankles.

A September 1998 private evaluation of the veteran's left 
knee revealed some tenderness, and a report of marked 
weakness, especially on extension of the leg.  The physician 
noted that the "[m]arked weakness of left leg was most 
likely secondary to wound in left popliteal space since the 
patient gives history of having weakness in the leg since 
that time."  

During a March 1999 VA fee basis orthopedic and neurological 
examination, the veteran again complained that his left leg 
hurt, but he really could not give an accurate history due to 
the advancement of his dementia.  The examiner found no 
evidence of weakness or imbalance and the veteran did not 
elaborate regarding what bothered him.  Peripheral pulses 
were intact, and there was no evidence of scars about the 
knee.  There was crepitus in both knees with range of motion.  
There was no pain with compression, but there was some 
discomfort with palpation of the posterior aspect of left 
popliteal cyst.  There was no focal weakness, deep tendon 
reflexes were 1+ at the patellae and ankles.  The veteran did 
ambulate with mild genu varus.  With regard to the previous 
report of marked weakness of the left leg, the examining 
physician disagreed.  She found that the veteran made a 
"very good effort" extending his leg against gravity with 
strength of 3+/5.  She also noted that there was no evidence 
of foot drop as would be expected with marked weakness.  She 
reported that the veteran may have had some mild weakness, 
but it was not functionally noted.  The examining physician 
found that the veteran had some indications of arthritis in 
both knees, but that the left knee injury sustained during 
service was of no real consequence at the time of the March 
1999 examination.  There was no evidence of neurologic 
abnormality.  An April 1999 X-ray of left knee was normal.  

The veteran's left knee disability was evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, which refers to 
scars, notwithstanding that there is no apparent scar of the 
left knee.  According to this diagnostic code, scars are 
evaluated according to limitation of function of the part 
affected.  Thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261, which apply to limitation of motion of the leg are for 
consideration.  The medical evidence of record does not show 
any limitation of flexion of the veteran's left knee.  
Therefore, a compensable rating under Diagnostic Code 5260 is 
not warranted.  While the January 1998 VA examination report 
noted limitation of extension to 10 degrees, the medical 
evidence does not show that such limitation is related to the 
gunshot wound to the popliteal space.  Rather, the medical 
evidence indicates that the veteran's limitation of motion 
and diagnosed degenerative joint disease is the result of his 
nearly 50 year employment history in manual labor.  Thus, a 
compensable rating pursuant to Diagnostic Code 5261 is not 
warranted. 

The Board also observes that although Diagnostic Code 5257, 
which refers to knee impairment, is also for consideration, 
there is no medical evidence of any subluxation or lateral 
instability of the left knee indicative of a compensable 
rating under this diagnostic code.  

Further, the Board notes that while there is evidence of 
bilateral crepitus, and degenerative joint disease of the 
knees, as stated previously, there is no medical evidence to 
link the crepitus and arthritic changes to the service-
connected shell fragment wound.  Indeed, the March 1999 VA 
examination report indicated that the arthritis was likely 
related to the veteran's employment history and age.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable rating for residuals of 
a gunshot wound to the popliteal space of the left knee.  As 
noted earlier, despite the statement of a private physician 
that the veteran has weakness in his left leg due to the 
gunshot wound, the clinical evidence does not support such an 
opinion.  Previous and subsequent VA examinations of April 
1997 and March 1999 found no weakness of the veteran's left 
knee attributable to residuals of the gunshot wound, and, the 
physician relied upon the veteran's uncorroborated report of 
weakness since service.  

In reaching the conclusion that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating, the Board considered the relative weight of the 
evidence.  However, as there is no evidence of record that is 
in relative equipoise, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

2.  Residual of Gunshot Wound, Right Hand

Service medical records reveal that the veteran sustained a 
slight, penetrating gunshot wound to the dorsal surface of 
his right hand, over the metacarpal-phalangeal joint, in 
March 1945.  The wound was debrided and the veteran was 
admitted to the hospital for about two weeks.  His separation 
examination report of January 1946 noted a 1 inch scar of the 
right hand as the result of a bullet wound.  There was no 
indication of disabling sequelae.  

An April 1997 VA examination report of the veteran's right 
hand reflected complaints of weakened grip strength and a 
thickened cord in the middle of the palm.  The examiner noted 
a scar on the dorsum of the right hand that was barely 
visible.  The palmar fascia was thickened and shortened with 
early contracture of the right middle finger.  Contractures 
were more marked on the 4th and 3rd fingers of the opposite 
hand.  The veteran was able to approximate the thumb of the 
right hand with the rest of the fingers, and to make a fist, 
and grasp objects.  An X-ray of the right hand revealed mild 
degenerative changes involving the distal radius, first 
carpometacarpal joint, metacarpophalangeal joints and 
interphalangeal joints.  The diagnosis was reported as palmar 
fibromatosis, bilateral, worse on the left hand.  

The veteran was afforded a VA fee basis orthopedic 
examination in January 1998.  He offered no complaints 
regarding the right hand, and the examiner found no evidence 
of a scar on the dorsum of the hand.  She did note the 
Dupuytren's contracture of the 3rd and 4th digits.  

The veteran's right hand disability was evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, which refers to 
scars.  Again, the scar is rated based upon limitation of 
motion of the part affected, in this instance, the fingers 
and hand.  The rating schedule applicable to fingers and 
hands is 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, which 
refers to ankylosis of the fingers.  As there is no medical 
evidence of injury to the muscles of the hand, the rating 
criteria referable to muscle injuries, 38 C.F.R. § 4.73, is 
not for consideration.  

As demonstrated by the medical evidence of record, the 
veteran does have some limitation of motion of his 2nd 
through 4th fingers, but the impairment is related to 
diagnosed Dupuytren's contracture, and was not diagnosed as 
the residual of a gunshot wound to the right hand.  As noted 
in the VA examination report of April 1997, the scar on the 
veteran's right hand was barely visible, and was actually 
invisible to the VA examiner in January 1998.  Indeed, as 
noted in the service medical records, the original wound was 
mild without evidence of bone or tendon involvement.  The 
diagnosed degenerative changes of the right hand have not 
been shown to be related to the injury during service, and 
are not service-connected.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable rating for residuals of 
a gunshot wound to the right hand as there is no evidence of 
residual disability.  It follows that as there is no evidence 
of record that is in relative equipoise, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

3.  PTSD

In evaluating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(a),(b) (1999).  

The veteran was granted service connection for PTSD effective 
December 1996, based upon a VA examination of April 1997.  
Although the VA examiner noted that he did not find evidence 
of PTSD, the diagnosis portion of the report reflected an 
Axis I PTSD diagnosis.  The RO initially denied the veteran's 
claim then in a subsequent decision of November 1997, found 
that the veteran did have PTSD based upon his experiences in 
World War II, and granted him service connection.  He was 
assigned a 10 percent disability rating, which he appealed.  

The veteran's PTSD symptoms are evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  According to these 
criteria, a 10 percent rating is indicative of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
indicative of PTSD symptomatology that is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for PTSD 
symptomatology.  While the veteran clearly has significant 
mental impairment, the medical evidence points toward the 
veteran's dementia as the basis for his disabling 
symptomatology rather than symptoms related to PTSD.  During 
the April 1997 VA psychiatric examination, the veteran was 
able to report that he did not experience recurrent or 
distressing dreams of WW II or intrusive recollections.  He 
reported no intense psychological distress.  He reported that 
he is not bothered by memories of the war but at times did 
become tense and nervous.  His wife reported that he 
occasionally became anxious about WW II movies.  The veteran 
also stated that he had difficulties at times expressing 
himself and sometimes felt estranged or detached from others 
but did not have difficulty with sleep or anger.  He had been 
married to the same person since 1950 and had raised three 
children.  He also reported extensive use of alcohol on a 
daily basis consisting of 2-3 beers and "a couple of 
shots." 

His mental status evaluation reflected no abnormal movements 
or mannerisms.  The veteran was quite hard of hearing and was 
confabulating at times.  His memory was poor, as was his 
recall, concentration, and attention.  There was no abnormal 
thought process and his insight and judgment were appropriate 
to the situation.  Communication was restricted because of 
the hearing problem.  While the report reflected an Axis I 
diagnosis of PTSD, the examiner stated that there was no 
existing PTSD relating to the veteran's WWII experiences.  
The VA psychiatrist found no lingering or existing 
symptomatology that could be regard as directly related to 
the war.  The examiner further noted the veteran's alcohol 
problems, and his cognitive impairment in the form of 
forgetfulness and difficulty of recall with disturbance of 
attention and concentration.  The examiner noted that this 
could be separate from the veteran's hardness of hearing.  He 
recommended further evaluation of the veteran's alcohol 
problem as it could continue to affect his cognitive 
functioning.  The diagnoses were reported as PTSD and alcohol 
abuse, episodic, with a GAF scaled score of 40/70.

The veteran was afforded further VA examination in September 
1998.  At that time the veteran was found to have dementia 
and could not provide an accurate history.  The examiner 
noted that, because of the veteran's dementia with cognitive 
impairment and memory loss, "a considerable portion of the 
information was collected from his wife."  The examiner 
found that the veteran had active PTSD at the time of his 
separation from service in 1946, which had grown less active 
over the years.  He avoided books and movies about military 
service and made efforts to avoid situations that would 
remind him of traumatic events of WWII.  He did not have a 
history of marked loss of interest or affective restriction 
or problems with mood swings or irritability.  He did have a 
history of elevated apprehension anxiety with some above 
average stress reactiveness.  He reported an exaggerated 
startle response of mild to moderately severe, as well as 
mild hypervigilance.  He was self-employed in construction 
and house moving until his retirement at the age of 70.  The 
veteran's wife reported that he was mildly impulsive and 
agitated after his military service which had some impact on 
his interpersonal relationships.  

The mental status evaluation revealed the veteran to be 
moderately well oriented to date and well oriented to time 
and place.  He had marked hearing impairment which affected 
the interview.  The veteran showed moderate agitation, and an 
occasional inability to follow a goal idea.  He has some 
tangentiality and his affect was flattened.  There was 
evidence of an underlying thought disorder of an organic type 
without delusions or hallucinations.  Memory and mathematic 
ability was moderately impaired and abstract 
conceptualization showed concrete type of thinking.  The 
examiner stated that the veteran had PTSD since separation 
from service, apparently of mild to moderate proportions, 
that was held back by alcohol for many years.  At the time of 
the examination, the PTSD symptomatology was intermingled 
with symptoms of dementia, probably of Alzheimer's type.  The 
examiner reported diagnoses of PTSD, moderate severity, and 
dementia, mild to moderate, probable Alzheimer's type.  The 
veteran's global assessment of functioning (GAF) score was 
reported as 45.  The examiner noted that "retrospectively, 
[the veteran's] post-traumatic stress disorder and other 
physical problems have conferred at least a moderate degree 
of impairment. 

In March 1999, the veteran was afforded a VA neurological 
examination.  The examiner noted that the veteran could not 
really answer questions and did not know why he was seeing 
the doctor.  He did not follow commands very well and had 
significant dementia.  In August 1999, the veteran was found 
incompetent to handle funds due to dementia. 

As noted previously, the medical evidence of record does not 
support a rating in excess of 10 percent for PTSD 
symptomatology.  The veteran has a 50 year work history, all 
but 4 of which were self-employed as a construction worker or 
house mover.  Despite the September 1998 VA examination 
report which indicated that the veteran had a moderate degree 
of symptomatology, the evidence shows otherwise.  In addition 
to an extended and unbroken employment history, the veteran 
has been married to the same woman for 50 years, and has 
raised three children.  To the extent that he could, he 
reported continued satisfaction with his marriage.  Moreover, 
his wife reported only occasional tenseness and anxiety, and 
noted that it was also related to his hearing loss and 
tinnitus.  The VA examiner reported mild hypervigilance but 
there was no evidence to support that the veteran experienced 
intermittent periods of inability to perform occupational 
tasks due to  depressed mood, anxiety, suspiciousness, panic 
attacks, or chronic sleep impairment.  While there was 
undoubtedly evidence of more than mild memory loss, it was 
clearly attributable to the dementia and not PTSD 
symptomatology.

Accordingly, as the evidence of record shows no more than 
mild or transient symptoms of PTSD, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, a rating in excess of 
10 percent is not warranted at any time since the effective 
date of the veteran's award of service connection.  

In reaching this determination, the Board found no evidence 
of record in relative equipoise, thus, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

III.  Conclusion

The Board notes that during the pendency of this appeal, the 
veteran's attorney requested additional VA examinations due 
to the alleged inadequacy of VA examinations performed, and 
the RO essentially complied offering the veteran multiple 
examinations.  The veteran's attorney also requested advisory 
medical opinions due to the alleged "complexity and the 
inadequacy of the VA compensation examinations" and because 
the VA examinations "did not provide a nexus or etiology for 
the claimed conditions."  The attorney further attempted to 
appeal the RO's denial of his request for an advisory medical 
opinion.  


In relevant part, the law governing veterans' benefits and 
the Board of Veterans' 
Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, the veteran's claims have been 
adjudicated and either granted or denied after evaluation of 
several VA examinations.  Additional development in the form 
of VA examinations is not necessary because the veteran has 
been adequately examined several times in the past five 
years, with the most recent examination having been conducted 
in March 1999.  The veteran's examinations have been thorough 
and documented well his current disabilities.  The examiners 
have recorded both past history and current complaints, and 
have fully evaluated the veteran's current condition.  
Therefore, the Board finds that the examinations are 
sufficient for rating purposes.  Furthermore, in the judgment 
of the undersigned, the issues are neither complex nor 
controversial so as to warrant any additional development.

ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to a compensable disability rating for residuals 
of a gunshot wound to the popliteal space of the left knee, 
to a compensable rating for residuals of a gunshot wound to 
the right hand, and to a rating in excess of 10 percent for 
PTSD, is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

